UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K\A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 Commission File Number: 333-152160 IMPERIAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 83-0512922 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 106 E. 6th St., Suite 900, Austin, TX 78701 (Address of principal executive offices) (512) 332-5740 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. YESo NOx Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Act. YESo NOx Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NOo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YESo NOx The aggregate market value of the voting stock held by non-affiliates of the Registrant as of September 30, 2009 was $37,625.For purposes of this computation, it has been assumed that the shares beneficially held by directors and officers of registrant were “held by affiliates”; this assumption is not to be deemed to be an admission by such persons that they are affiliates of registrant. As of July 1, 2010, there were outstanding 40,000,000shares of registrant’s common stock, par value $0.001 per share. 1 TABLE OF CONTENTS Parts of this Amendment No. 1 to the Annual Report on Form 10-K contain forward-looking statements that involve risks and uncertainties. Many of the forward-looking statements are located in "Management's Discussion and Analysis of Financial Condition and Results of Operations." Forward-looking statements provide current expectations of future events based on certain assumptions and include any statement that does not directly relate to any historical or current fact. Forward-looking statements can also be identified by words such as "anticipates," "believes," "estimates," "expects," "intends," "plans," "predicts," and similar terms. Forward-looking statements are not guarantees of future performance and the Company's actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such differences include, but are not limited to, those discussed in the subsection entitled "Risk Factors" under Part I, Item 1A of the Form 10-K for the years ended March 31, 2010 and 2009 that was filed with the Securities and Exchange Commission on July 9, 2010. All information presented herein is based on the Company's fiscal calendar. Unless otherwise stated, references in this report to particular years or quarters refer to the Company's fiscal years ended in March and the associated quarters of those fiscal years. The Company assumes no obligation to revise or update any forward-looking statements for any reason, except as required by law. Explanatory Note Imperial Resources, Inc. (the “Company,” “we,” “us,” or “our) is filing this Amendment No. 1 to the Annual Report on Form 10-K (the "Form 10-K/A") to amend its Annual Report on Form 10-K for the years ended March 31, 2010 and 2009, which was filed with the Securities and Exchange Commission ("SEC") on July 9, 2010 (the "Original Filing" and together with the Form 10-K/A, the "Form 10-K"). The Company was notified by the SECon January 11, 2011, that the Public Accounting Oversight Board had revoked the registration of the Company’s former independent registered public accounting firm.While the Company’s current independent registered public accounting firm issued a report dated June 25, 2010, with regards to the Consolidated Balance Sheets of Imperial Resources, Inc. and subsidiary (Exploration stage company) at March 31, 2010, and the related Consolidated Statements of operations, changes in stockholders' equity, and cash flows for the year then ended, and for period from August 2, 2007 (date of inception) to March 31, 2010., they relied solely on the prior auditors report dated June 23, 2009, and theiropinion insofar as it related to the amounts included in the financial statements of Imperial Resources, Inc. at March 31, 2009, and for the year then ended was based solely on the report of the other auditors. The Company engaged its current independent auditors to perform the work necessary to express an opinion on both the Consolidated Balance Sheets of Imperial Resources, Inc. and subsidiary (Exploration stage company) at March 31, 2010 and 2009, and the related Consolidated Statements of operations, changes in stockholders' equity, and cash flows for the years then ended and for period from August 2, 2007 (date of inception) to March 31, 2010. As amended by this Form 10-K/A, the Form 10-K reflects a new report by our current independent auditors. The previous report issued by other auditors was unqualified with an explanatory paragraph due to the Company’s uncertainty regarding its ability to continue as a going concern. The new report issued herein is also unqualified with and an explanatory paragraph due to the Company’s uncertainty regarding its ability to continue as a going concern. The amounts previously presented in the Consolidated Balance Sheets at March 31, 2010 and 2009, and the related Consolidated Statements of operations, changes in stockholders' equity, and cash flows for the year ended March 31, 2010 and 2009, and for the period from August 2, 2007 (date of inception) to March 31, 2010, did not change from amounts previously presented, with the following exceptions: - We adjusted stockholders’ equity to not give retroactive effect to share cancellations. Retroactive effect is only being given for the November 3, 2009 stock dividend. - We reclassified exploration costs to impairment loss on mineral claim to follow our related accounting policy whereby we capitalizemineral claim acquisition costs, and subsequently assess these costs for impairment. - Related to the reclassification adjustment described above, we adjusted our cash flows statement to show the impairment loss in the operating activities section, with the acquisition costs being shown in the investing section. - We updated Footnote 2 for recent accounting pronouncements. - We have updated the footnotes to replace FASB references with the related codification references. Page PART II ITEM 8. Financial Statement and Supplementary Data. 3 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 3 PART IV ITEM 15. Exhibits, Financial Statement Schedules 4 SIGNATURES 5 This Form 10-K/A includes only items amended. This Form 10-K/A does not attempt to modify or update the disclosures in any other items set forth in the Original Filing. This Form 10-K/A speaks as of March 31, 2010 and 2009, unless otherwise noted. The Original Filing sets forth the annual disclosures that are unaffected by the new audit opinion. Accordingly, this Form 10-K/A should be read in conjunction with the Original Filing and all filings made with the SEC subsequent to the date of the Original Filing. 2 PART II ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Reference is made to the financial statements, the reports of our independent registered public accounting firm, and the notes thereto of this report, which financial statements, reports, and notes are incorporated herein by reference. See Item 15 a (1). ITEM 9.CHANGES IN AND DISAGREEMENT WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE a) On January 27, 2011, Imperial Resources, Inc. (“Imperial or the Company”) was notified by the SEC that the Public Accounting Oversight Board (“PCAOB”) had revoked the registration of J. Crane CPA, P.C. (“J. Crane”) on January 19, 2011. J. Crane was the Company’s former independent registered public accounting firm for the year ended March 31, 2009. On June 17, 2009, J. Crane was dismissed as the Company’s Independent Auditor. Between August 2, 2007, (the date of engagement) and June 17, 2009 (the date of resignation) there were no disagreements with J. Crane on any matter of accounting principles or practices, financial statement disclosure, or auditing procedure, other than an audit scope modification due to Company’s uncertainty regarding its ability to continue as a going concern for the period from August 7, 2007 to March 31, 2008, and for the year ended March 31, 2009. The Company furnished J. Crane with a copy of this disclosure at the last known address of 47 Third Street, Suite 301, Cambridge Massachusetts, 02141. Taking into account the detail of the revocation of J. Crane’s registration order dated January 19, 2011 issued by the PCAOB, which states that J. Crane prevented PCAOB inspections and failed to provide inspection materials to the PCAOB during 2009 and 2010, and based on the fact that the Company is unable to contact J. Crane, we do not anticipate receipt of a response from J. Crane. b) On June 17, 2009, upon the authorization and approval of the board of directors, the Company engaged Madsen & Associates, CPA’s INC., Certified Public Accountant (“Madsen”) as its independent registered public accounting firm. No consultations occurred between the Company and Madsen during the period from inception August 2, 2007 through June 17, 2009, regarding either (i) the application of accounting principles to a specific completed or contemplated transaction, the type of audit opinion that might be rendered on the Company’s financial statements, or other information provided that was an important factor considered by the Company in reaching a decision as to an accounting, auditing, or financial reporting issue, or (ii) any matter that was the subject of disagreement requiring disclosure under Item 304(a)(1)(iv) of Regulation S-K or reportable event requiring disclosure under Item 304(a)(1)(v) of Regulation S-K. 3 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES Exhibit Number Description Page (a) (1) Financial Statements. The following financial statements are included in this report: Report of Madsen & Associates CPA’s Inc. 6 Consolidated Balance Sheet as at March 31, 2010 and 2009 7 Consolidated Statement of Operations for the years ended March 31, 2010 and 2009 and for the period from August 2, 2007 (date of inception) to March 31, 2010 8 Consolidated Statement of Changes in Stockholders’ Deficiency for period from August 2, 2007 (date of inception) to March 31, 2010 9 Consolidated Statement of Cash Flows for the years ended March 31, 2010 and 2009 and for the period from August 2, 2007 (date of inception) to March 31, 2010 10 Notes to Consolidated Financial Statements 11 Certification of Principal Executive Officer Pursuant to 18 U.S.C., Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer Pursuant to 18 U.S.C., Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 4 SIGNATURES Pursuant to the requirements of Section 13 and 15(d) of the Securities Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized IMPERIAL RESOURCES, INC. (Registrant) Dated: May 16, 2011 /s/Rob Durbin By: Rob Durbin Its: President, Chief Executive Officer and Director (Principal Executive Officer) Pursuant to requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated: Signature Capacity Date /s/Rob Durbin President, Chief Executive Officer and Director May 16, 2011 Rob Durbin (Principal Executive Officer) /s/ Mike Mackey Chief Financial Officer May 16, 2011 Mike Mackey (Principal Financial Officer and Principal Accounting Officer) /s/Tom Barr Director May 16, 2011 Tom Barr 5 MADSEN & ASSOCIATES, CPA’s INC. 684 East Vine Street, #3 Murray, Utah, 84107 Telephone: 801-268-2632 Fax: 801-262-3978 Board of Directors Imperial Resources, Inc. and subsidiary (an Exploration Stage Company) Carson City, Nevada REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying consolidated balance sheets of Imperial Resources, Inc. and Subsidiary (an Exploration stage company) as of March 31, 2010 and 2009, and the related consolidated statements of operations, stockholders' deficiency, and cash flows for each of the years in the two-year period ended March 31, 2010, and the period from August 2, 2007 (date of inception) to March 31, 2010. The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness for the company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Imperial Resources, Inc. and Subsidiary (an Exploration Stage Company) as of March 31, 2010 and 2009, and the consolidated results of its operations and its cash flows for each of the years in the two-year period ended March 31, 2010, and the period from August 2, 2007 (date of inception) to March 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company will need additional working capital for its planned activities and to service its debt, which raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are described in the notes to the financial statements. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. Murray, Utah /s/“Madsen & Associates, CPA’s Inc.” May 12, 2011 6 IMPERIAL RESOURCES, INC. AND SUBSIDIARY (Exploration Stage Company) CONSOLIDATED BALANCE SHEETS March31, March31, ASSETS CURRENT ASSETS Cash $ - $ 57 Accounts receivable - Total Current Assets 57 OIL AND GAS LEASE (Note 3) - Total Assets $ $ 57 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable $ $ Advances – related parties Total Current Liabilities NOTE PAYABLE (Note 4) - Total Liabilities STOCKHOLDERS’ DEFICIENCY Common stock 500,000,000 shares authorized, at $0.001 par value; 40,000,000 shares issued and outstanding Capital in excess of par value Deficit accumulated during the development stage ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ 57 The accompanying notes are an integral part of these consolidated financial statements. 7 IMPERIAL RESOURCES, INC. AND SUBSIDIARY (Exploration Stage Company) CONSOLIDATED STATEMENT OF OPERATIONS For the years ended March 31, 2010 and 2009 and for the period from August 2, 2007 (date of inception) to March 31, 2010 Year ended March31,2010 Year ended March31,2009 FromAugust2,2007 (dateofinception) toMarch31,2010 REVENUE Oil and gas revenue $ $ - $ Less:Depletion ) - ) Operating costs ) - ) Net loss on oil and gas revenue - ADMINISTRATIVE EXPENSES Accounting and audit Consulting - Edgarizing Impairment loss on mineral claim - - Filing fees - 50 50 Incorporation costs - Legal - Management fees Office Rent Telephone Transfer agent fees Travel - - Total administrative expenses LOSS FROM OPERATIONS ) ) ) OTHER EXPENSES Interest on promissory note ) - ) NET LOSS $ ) $ ) $ ) NET LOSS PER COMMON SHARE Basic and diluted $ ) $ ) WEIGHTED AVERAGE OUTSTANDING SHARES Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 8 IMPERIAL RESOURCES, INC. AND SUBSIDIARY (Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIENCY Period from August 2, 2007 (date of inception) to March 31, 2010 Common Shares Stock Amount Capitalin Excessof ParValue Accumulated Deficit Total Balance August 2, 2007 - $
